UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-2687 NAME OF REGISTRANT: VANGUARD MUNICIPAL BOND FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: OCTOBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD SHORT-TERM TAX-EXEMPT FUND ISSUER: VANGUARD MUNICIPAL CASH MANAGEMENT FUND TICKER: N/A CUSIP: N/A MEETING DATE: 7/2/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOHN J. BRENNAN ISSUER YES FOR FOR ELECTION OF DIRECTOR: CHARLES D. ELLIS ISSUER YES FOR FOR ELECTION OF DIRECTOR: EMERSON U. FULLWOOD ISSUER YES FOR FOR ELECTION OF DIRECTOR: RAJIV L. GUPTA ISSUER YES FOR FOR ELECTION OF DIRECTOR: AMY GUTMANN ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOANN HEFFERNAN HEISEN ISSUER YES FOR FOR ELECTION OF DIRECTOR: F. WILLIAM MCNABB III ISSUER YES FOR FOR ELECTION OF DIRECTOR: ANDRE F. PEROLD ISSUER YES FOR FOR ELECTION OF DIRECTOR: ALFRED M. RANKIN, JR. ISSUER YES FOR FOR ELECTION OF DIRECTOR: PETER F. VOLANAKIS ISSUER YES FOR FOR PROPOSAL #2A: TO APPROVE UPDATING AND STANDARDIZING ISSUER YES FOR FOR THE FUND(S) FUNDAMENTAL POLICIES REGARDING: PURCHASING AND SELLING REAL ESTATE.
